                                    Case 3:16-cv-00268-LRH-WGC Document 145
                                                                        144 Filed 01/22/21
                                                                                  01/20/21 Page 1 of 3
                                                                                                     4



                                1    Laura K. Granier (Nevada Bar No. 7357)
                                     Erica K. Nannini (Nevada Bar No. 13922)
                                2    HOLLAND & HART LLP
                                     5441 Kietzke Lane, Suite 200
                                3    Reno, NV 89511-2094
                                     Phone: 775.327.3000
                                4    Fax: 775.786.6179
                                     lkgranier@hollandhart.com
                                5    eknannini@hollandhart.com
                                6    Attorneys for Carlin Resources, LLC
                                7
                                                                UNITED STATES DISTRICT COURT
                                8
                                                                       DISTRICT OF NEVADA
                                9
                                  BATTLE MOUNTAIN BAND of the TE-
                               10 MOAK TRIBE OF WESTERN
                                  SHOSHONE INDIANS,
                               11
                                                      Plaintiff,
                               12
                                  v.
5441 KIETZKE LANE, SUITE 200




                               13                                                       Case No.: 3:16-cv-0268 LRH-WGC
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                                  U.S. BUREAU OF LAND MANAGEMENT,
                               14 and JILL SILVEY, in her official capacity as           DEFENDANTS’ JOINT MOTION FOR
                                  Bureau of Land Management Elko District                     EXTENSION OF TIME
                               15 Manager,                                                     (FIFTH REQUEST)
                               16                         Defendant.                           AND ORDER THEREON
                               17 and

                               18 CARLIN RESOURCES, LLC,
                               19                Defendant-Intervenor
                                                      and Crossclaimant.
                               20

                               21           On November 10, 2020, counsel for Defendant-Intervenor/Cross-Claimant Carlin/Hecla
                               22    (Hecla) and Federal Defendants filed a their fourth Joint Motion for Extension of Time extending
                               23    deadlines for lodging of the administrative record and for summary judgment briefing in this
                               24    case brought pursuant to the Administrative Procedure Act, 5 U.S.C. § 706 et seq. This Joint
                               25    Motion for Extension of Time was granted by the Court on November 12, 2020 (ECF No. 142).
                               26           Under the Court’s November 12, 2020 Order Federal Defendants filed their opening
                               27    Motion for Summary Judgment on December 11, 2020; Federal Defendants’ Opposition and
                               28

                                                                                    1
                                    Case 3:16-cv-00268-LRH-WGC Document 145
                                                                        144 Filed 01/22/21
                                                                                  01/20/21 Page 2 of 3
                                                                                                     4



                                1    Hecla’s Opposition to Cross-Motion for Summary Judgment and Reply in Support of Motion for
                                2    Summary Judgement are due January 22, 2021; and Federal Defendants’ Reply in Support of
                                3    Cross-Motion for Summary Judgment is due February 12, 2021.
                                4           The Federal Defendants and Hecla have recently re-engaged in settlement discussions
                                5    and believe they may have a proposed settlement to submit for approval, subject to final client
                                6    approval. To allow the parties to focus on the potential settlement resolution, Hecla and Federal
                                7    Defendants hereby jointly move to extend the deadlines as indicated below. All such briefing
                                8    will be limited to Hecla’s cross claims given that the joint status report and scheduling orders
                                9    submitted have only involved Hecla and the Federal Defendants.
                               10           The following deadlines would apply:
                               11    1.     Hecla to file Opposition to Cross-Motion for Summary Judgment and Reply in Support
                               12           of Motion for Summary Judgment: April 5, 2021.
5441 KIETZKE LANE, SUITE 200




                               13    3.     Federal Defendants to file Reply in Support of Cross-Motion for Summary Judgment:
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14           April 26, 2021.
                               15           DATED this 20th day of January, 2021.
                               16
                                                                                By: /s/ Laura K. Granier
                               17                                                   Laura K. Granier (Nevada Bar No. 7357)
                                                                                    Erica K. Nannini (Nevada Bar No. 13922)
                               18                                                   Holland & Hart LLP
                                                                                    5441 Kietzke Lane, Suite 200
                               19                                                   Reno, NV 89511-2094
                                                                                    Tel: 775-327-3000
                               20                                                   lkgranier@hollandhart.com
                                                                                    eknannini@hollandhart.com
                               21
                                                                                      Attorneys for Carlin Resources, LLC
                               22

                               23                                                     PAUL E. SALAMANCA
                                                                                      Deputy Assistant Attorney General Deputy
                               24                                                     Assistant Attorney General
                                                                                      Environment and Natural Resources Division
                               25                                                     United States Department of Justice
                               26

                               27

                               28

                                                                                      2
                                    Case 3:16-cv-00268-LRH-WGC Document 145
                                                                        144 Filed 01/22/21
                                                                                  01/20/21 Page 3 of 3
                                                                                                     4



                                1                                               /s/ Peter K. Dykema
                                                                                Peter Kryn Dykema (DC Bar 419349)
                                2                                               Natural Resources Section
                                                                                4 Constitution Square
                                3                                               150 M Street, N.E.
                                                                                Washington, D.C. 20002
                                4                                               Peter.dykema@usdoj.gov
                                5                                               Attorney for Federal Defendants
                                6

                                7    ORDER
                                8    IT IS SO ORDERED
                                9    DATED this
                                     DATED this 22nd
                                                _____day
                                                      dayofofJanuary,
                                                              January,2021.
                                                                       2021
                               10
                                                                              ________________________________________
                               11                                             LARRY R. HICKS
                                                                              UNITED STATES DISTRICT JUDGE
                               12
5441 KIETZKE LANE, SUITE 200




                               13
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14

                               15

                               16

                               17

                               18
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28

                                                                                3
